Judgment, Supreme Court, New York County (Gregory Carro, J., at suppression hearing; Michael A. Corriero, J., at jury trial and sentence), rendered September 24, 2002, convicting defendant of criminal possession of a controlled substance in the third and fifth degrees and criminally using drug paraphernalia in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 4V2 to 9 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. After stopping defendant’s car upon reasonable suspicion that one of the occupants had purchased drugs, and after lawfully recovering quantities of drugs from the codefendant-passenger’s person and from a pouch on his lap, “there was clearly reason to believe that the automobile might contain other drugs,” which justified a search of the entire vehicle, including the trunk, pursuant to the automobile exception (People v Belton, *28655 NY2d 49, 55 [1982]; see also People v Cruz, 7 AD3d 335 [2004], lv denied 3 NY3d 671 [2004]). Concur—Buckley, P.J., Marlow, Sullivan, Gonzalez and Sweeny, JJ.